Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record (Kunnathuthur Rapgupathi et al (US Pub. No: 2016/0116961) fails to disclose or fairly suggest, alone or in combination, an information handling system comprising: at least one processor; and a plurality of indicator lights; wherein the at least one processor is configured to: detect a fault condition associated with a particular information handling resource located at a particular physical location and particularly including “ wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location; and in an absence of the fault condition, cause the plurality of indicator lights to be illuminated in a different sequence” in combination with the remaining claimed limitations as recited in claim 1 (claims 2-8 are allowable since they are dependent on claim 1).
Prior art of record (Kunnathuthur Rapgupathi et al (US Pub. No: 2016/0116961) fails to disclose or fairly suggest, alone or in combination, a method comprising: a processor detecting a fault condition associated with a particular information handling resource located at a particular physical location in an information handling system comprising a plurality of indicator lights; and in response to the detected fault condition, the processor causing at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location and particularly including “wherein, in an absence of the fault condition, the processor is configured to cause the plurality of indicator lights to be illuminated in a different sequence” in combination with the remaining claimed limitations as recited in claim 9 (claims 10-12 are allowable since they are dependent on claim 9).
Prior art of record (Kunnathuthur Rapgupathi et al (US Pub. No: 2016/0116961) fails to disclose or fairly suggest, alone or in combination, an article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that is executable by a

processor for: detecting a fault condition associated with a particular information handling resource located at a particular physical location in a system including a plurality of indicator lights; in response to the detected fault condition, causing at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the physical location and particularly including “in an absence of the fault condition, causing the plurality of indicator lights to be illuminated in a different sequence”, in combination with the remaining claimed limitations as recited in claim 13 (claims 14-19 are allowable since they are dependent on claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844